Proceeding under article 78 of the Civil Practice Act to review a determination of the State Rent Administrator establishing the maximum rent for an apartment in a two-family house situated in Brooklyn. The apartment was always owner-occupied until it was rented to a tenant on December 1, 1952. Appellant, the owner of the premises, contends that the State Residential Rent Law does not apply to these accommodations by reason of section 14 of chapter 443 of the Laws of 1951 and section 2 of chapter 321 of the Laws of 1953, and that the Administrator has no power to establish maximum rent therefor. Special Term dismissed the petition on the merits. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ.